Citation Nr: 1213809	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-00  337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, as secondary to a service-connected disability.  

[The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from January 31, 2006 to February 1, 2006, will be the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2010, the Board remanded the Veteran's claim for further procedural and evidentiary development.  Specifically, the Board instructed the agency of original jurisdiction (AOJ) to (1) obtain any medical records, not already in the claims file, pertaining to treatment for, or evaluation of, his service-connected posttraumatic stress disorder (PTSD) and hypertension; and (2) to schedule him for a VA examination to determine the nature and etiology of his hypertension.  In a December 2010 letter, the Appeals Management Center (AMC) asked the Veteran to complete the necessary medical authorization forms for any health care providers who have treated him for PTSD and hypertension.  The AMC also initiated several requests to have the Veteran scheduled for a VA examination in connection to his hypertension claim in December 2010, February 2011, and July 2011.  While a medical opinion was obtained in August 2011, the record does not reflect that the Veteran was ever scheduled for, or underwent, a VA examination as instructed in the remand directives.  Thus, another remand of the Veteran's claim is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board regrets the delay caused by this remand but finds that further evidentiary development of this issue is necessary prior to a final adjudication of the claim.

Accordingly, and for the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002, Supp. 2011); 38 C.F.R. § 3.159.  

Throughout the course of this appeal, the Veteran has maintained that his hypertension is secondary to his service-connected PTSD.  A review of the record reflects that he has reportedly experienced, and had an on-going diagnosis of, hypertension since 1975.  VA treatment records dated from September 2005 to March 2009 reflect continuing treatment for his hypertension

In the December 2010 Board Remand, the Board instructed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  In a letter dated approximately one week later in December 2010, the AMC asked the Veteran to identify all records of VA and non-VA health care providers who have treated him for his PTSD and hypertension, and to complete the necessary medical authorization forms for each non-VA provider.  The file contains no response from the Veteran.  

Also in the December 2010 letter, the AMC informed the Veteran that they had contacted the VA medical facility closest to him to schedule him for an examination in connection with his claim and that the VA medical facility would notify him of the date, time, and place of the examination.  Indeed, the Compensation and Pension Inquiry Form reflects that, in December 2010, the AMC initiated a request to have the Veteran scheduled for a VA examination in connection with his hypertension claim.  It was also noted in this form that the Veterans Health Administration (VHA) division responsible for processing this request was the VA Medical Center (VAMC) in Tampa, Florida and that the Veteran's address provided by the Veterans Benefits Administration (VBA) differed from that within the VHA database.  It appears that the RO cancelled the December 2010 examination request because the Veteran's residence was not located in the Tampa jurisdiction.  

Another request to schedule the Veteran for a VA examination in connection with his hypertension claim was initiated in February 2011, and, based on this form, the VHA division responsible for processing this request was the Orlando VAMC.  However, it does not appear that the Veteran was scheduled for a VA examination in connection to this request.  A subsequent request to schedule the Veteran for a VA examination for his hypertension claim was initiated in July 2011, and based on this particular Compensation and Pension Exam inquiry form, the VHA division responsible for processing this request was the North Florida/South Georgia Veterans Health System (VHS).  

However, it does not appear that the Veteran was ever provided with any type of notification apprising him as to the date, time, and location of his scheduled VA examination.  Indeed, review of the record reflects that the Veteran was never actually scheduled for a VA examination.  Nevertheless, a VA medical opinion was issued in August 2011, and, in that opinion, the physician noted that an examination was not necessary because an opinion as to the etiology of the Veteran's hypertension could easily be rendered based on a review of the objective medical data and literature.  

If VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311.  While the Board acknowledges that the August 2011 medical opinion did encompass a thorough review of the claims folder and pertinent medical records, the December 2010 Remand instructions specifically requested that a medical opinion be provided in conjunction with a physical examination of the Veteran.  Regardless of whether an examiner believes an examination is unnecessary in providing an etiological opinion, it is still important and necessary that the examiner has an opportunity to meet with the Veteran in order to interview him regarding his medical history, determine the nature of his current condition, and take into account his lay statements regarding his experiences, symptomatology and complaints, before he or she arrives at a final conclusion.  
In this case, the Board does not find the August 2011 VA physician's opinion to be adequate because it was not based on an actual examination of the Veteran, but rather on the examiner's review of the medical records and clinical experience.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When a claim is remanded for the Veteran to be scheduled for a VA examination, the examiner does not have the discretionary authority to make a unilateral decision as to whether an actual examination is necessary based on the type of opinion being sought.  Regardless of the type of opinion being sought, the Veteran should be afforded an opportunity to meet with the physician, relay his medical history, undergo an examination, and express his or her concerns and lay assertions regarding his claimed disability and the experiences he believes to be relevant with respect to how his disability was incurred, before an opinion is ultimately rendered.  

As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  In light of the inadequate medical opinion, the Board finds that another medical examination and opinion is necessary for the purpose of determining the nature and etiology of the Veteran's hypertension.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an appropriate VA examination for the purpose of determining the nature, extent, and etiology of any hypertension that he may be found to have.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of hypertension.  For any hypertension diagnosed on examination, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected PTSD.  [If the Veteran is found to have hypertension that is aggravated by his service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2. Then, readjudicate the issue of entitlement to service connection hypertension, as secondary to a service-connected disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

